     Case 2:17-cv-00445-KJM-DB Document 101 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ERNEST LINCOLN BONNER, JR., M.D.,                No. 2:17-cv-0445 KJM DB PS
12                      Plaintiff,
13           v.                                        ORDER
14    MEDICAL BOARD OF CALIFORNIA, et
      al.,
15

16                      Defendants.
17

18          On February 27, 2017, plaintiff commenced this action through counsel by filing a

19   complaint and paying the required filing fee. (ECF No. 1.) On November 13, 2020, defendants

20   filed motions to compel. (ECF Nos. 79 & 80.) However, on November 30, 2020, the assigned

21   District Judge granted a motion terminating plaintiff’s counsel and staying this action. (ECF No.

22   81.)

23          On January 12, 2021, the assigned District Judge lifted the stay in this action and referred

24   this matter to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

25   636(b)(1). (ECF No. 83.) Thereafter, the parties appeared before the undersigned for a Status

26   (Pretrial Scheduling) Conference. (ECF No. 90.) Defendants have not re-noticed their motions to

27   compel. Those motions, therefore, will be denied without prejudice to renewal.

28   ////
                                                       1
     Case 2:17-cv-00445-KJM-DB Document 101 Filed 08/31/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that defendants’ November 13, 2020 motions to
 2   compel (ECF Nos. 79 & 80) are denied without prejudice to renewal.
 3   Dated: August 30, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   DLB:6
     DB/orders/orders.pro se/bonner0445.mtc.den.ord
26

27

28
                                                      2
